Order entered January 14, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01175-CV

                           THE GOLD FEATHER, INC., Appellant

                                                V.

                     CITY OF FARMERS BRANCH, TEXAS, Appellee

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. 11-14630-M

                                            ORDER
       We GRANT appellant’s motion to extend time to file brief and ORDER the brief

received by the Clerk of the Court on January 10, 2014 filed as of the date of this order.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE